UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1093


MICHAEL SINDRAM,

                Plaintiff – Appellant,

          v.

DOUGLAS B. ROBELEN, State Actor; HON. GERALD BRUCE LEE;
PHYLLIS T. WALTON; LISA GRAYSON; U.S. MARSHAL SERVICE; JOHN
HACKMAN,

                Defendants – Appellees,

          and

PATRICIA L. HARRINGTON,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01082-GBL-IDD)


Submitted:   April 19, 2011                 Decided:   April 29, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Sindram seeks to appeal the district court’s

order directing him to show cause why he should not be enjoined

from   filing    further       actions    in   that    court    and       denying    his

motions    for     appointment      of    counsel     and      for    a    reasonable

accommodation.          This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen       v.    Beneficial   Indus.    Loan    Corp.,       337    U.S.    541,

545-47 (1949).          The order Sindram seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                         We

dispense    with        oral   argument    because     the      facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          2